Citation Nr: 1431723	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  08-27 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD) and schizophrenia.

2.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel




INTRODUCTION

The Veteran served honorably on active duty from August 1975 to December 1975.  He had additional service with the Army National Guard until January 1981, when he was released under other than honorable conditions.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) that denied entitlement to service connection for a low back disability, posttraumatic stress disorder, and schizophrenia.  The Board remanded the claim in May 2012 for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that during his service with the Army National Guard, while on active duty for training, he was traumatized when a grenade exploded during a practice drill, and that the explosion resulted in an injury to his low back and caused his psychiatric disorder.

A review of the Veteran's service personnel records reflects that the Veteran was discharged from his Army National Guard service in January 1981 under other than honorable conditions.  In September 1980, he had been notified by memorandums entitled Notice of Unsatisfactory Participation and Unsatisfactory Participation in the Unit Training Assemblies of the upcoming discharge due to misconduct.  He had accrued 17 unexcused absences since May 1980.  He had been counseled by his unit commander as to the misconduct, but had continued to go AWOL.  The Veteran's discharge from his Army National Guard service may result in a finding by the VA that the Veteran is barred from receiving disability benefits for that period of service under 38 C.F.R. § 3.12(d)(4).  In particular, a discharge from military service because of willful and persistent misconduct, including a discharge under other than honorable conditions, is considered to have been issued under dishonorable conditions. 38 C.F.R. § 3.12(d)(4). 

However, a discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not, per se, constitute willful misconduct.  38 C.F.R. § 3.1(n).

The Court has determined that an AWOL, precluding the performance of military duties, cannot constitute a minor offense for purposes of willful and persistent misconduct.  Stringham v. Brown, 8 Vet. App. 445, 448 (1995).  Similarly, the Court also has affirmed a Board decision finding that 32 days of unauthorized absence out of 176 days of total service was severe misconduct, and, by analogy, persistent misconduct.  Winter v. Principi, 4 Vet. App. 29 (1993).

A discharge or release from service under any of the conditions specified in 38 C.F.R. § 3.12 is a statutory or regulatory bar to the payment of benefits unless it is found that the person was "insane" at the time of committing the offense causing such discharge or release or unless otherwise specifically provided.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  

Because the Veteran has not received notice of this theory of denial, and has thus not been given the opportunity provide information as to his Army National Guard character of discharge, such notice and opportunity should be provided to him prior to adjudication of his claim.

The Veteran's first period of active service resulted in an honorable discharge, and thus the Veteran is not barred from VA benefits for disabilities that resulted from that period of service.  In that regard, the Veteran has twice during the pendency of his appeal requested that the RO obtain counseling records from Acadiana Behavioral Center in Lafayette, Louisiana.  The Veteran may not realize that he has not submitted an adequate VA Form 21-4142 to obtain those records.  On remand, he should be provided the opportunity to submit a new release for those records.
Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran submit an authorization to release records from the Acadiana Behavioral Center.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records.

2.  Notify the Veteran of the regulations found at 38 C.F.R. § 3.12(d)(4) pertaining to a finding of a dishonorable discharge, and that such a discharge is a bar to VA disability benefits as they pertain to his period of Army National Guard service.  Explain to the Veteran that a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  The Veteran should be given the opportunity to explain the circumstances of his discharge.

3.  Then, readjudicate the claims, to include a finding of whether the Veteran's character of discharge from his Army National Guard service is a bar to VA benefits for that period of service.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



